Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on January 21, 2021. Claims 1-20 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 11/05/2019 and 06/18/2020 (has/have) been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claim(s) 1, 2, 9-20 (is/are) rejected under the judicially created doctrine of the obviousness-type double patenting of the claims 1, 4, 5, 9-20 in applicant's prior U. S. Patent No. 10,897.303 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims of the instant application, are also recited in Applicant’s prior Patent case, as shown below.

Instant Application No. 17/121,168 		U. S. Patent No. 10,897.303 B1
1. A system comprising an antenna system for a high-altitude platform (HAP), the antenna system including: a central panel including a first set of antenna elements, the first set of antenna elements being configured to provide a first coverage area; a plurality of auxiliary panels arranged at an angular offset from the central panel, each auxiliary panel of the plurality of auxiliary panels including a second set of antenna elements, the second set of antenna elements being configured to provide a second coverage area that reaches beyond the first coverage area;
and 



one or more processors configured to adjust the first coverage area of the first set of antenna elements or the second coverage area of the second set of antenna elements.








Examiner’s Analysis:
As can be seen by comparing both claim 1 above: most of the features recited in claim 1 of the instant application are also recited the claim 1 of the Patent case. Claims 12 and 16 of the Patent case, which both depends on claim 1, recite the coverage are adjusting feature comprising a processor that are present in the instant application. Therefore these claims are not patentable distinct from one another.

2. (new) The system of claim 1, wherein the one or more processors are configured to adjust the second coverage area of a given auxiliary panel of the plurality of auxiliary panels independent from other auxiliary panels in the plurality of auxiliary panels.

9. (new) The system of claim 1, wherein the central panel is arranged such that when in operation on the HAP, the central panel is oriented or faces in a downward direction relative to the HAP.

10. (new) The system of claim 9, wherein the plurality of auxiliary panels is arranged such
that when in operation on the HAP, the plurality of auxiliary panels is oriented at an angle offset
from the downward direction relative to the HAP corresponding to a downward tilt.

11. The system of claim 1, wherein the central panel includes a planar surface on which the first set of antenna elements are arranged. 

12. The system of claim 11, wherein the central panel is a ring. 

13. The system of claim 12, wherein the first set of antenna elements are arranged at regular intervals around the central panel.



15. The system of claim 1, wherein the second set of antenna elements is a plurality of antenna elements arranged linearly along a given auxiliary panel of the plurality of auxiliary panels; and wherein each of the second sets of antenna elements has a clover-shape mounted parallel to the given auxiliary panel. 

16. The system of claim 1, wherein each of the plurality of auxiliary panels has a same configuration. 

17. The system of claim 1, further comprising a gimbal configured to adjust an orientation of the central panel relative to the HAP and thereby steer a pointing direction of a beam formed by the first set of antenna elements.
 
18. The system of claim 1, wherein the plurality of auxiliary panels is arranged such that when in operation on the HAP, the central panel is arranged below the auxiliary panels. 

19. The system of claim 1, further comprising the HAP. 

20. The system of claim 19, wherein the HAP includes a balloon. 


Examiner’s Analysis:
All of the features recited in claims 2 and 9-20 of the instant application are also recited in the Applicant’s prior Patent case. Therefore these claims are not patentable distinct from one another.


12. The system of claim 1, wherein a coverage area of each of the plurality of auxiliary panels is adjustable independent from the central panel and other auxiliary panels in the plurality of auxiliary panels.














12. The system of claim 1, wherein a coverage area of each of the plurality of auxiliary panels is adjustable independent from the central panel and other auxiliary panels in the plurality of auxiliary panels.

4. The system of claim 1, wherein the central panel is arranged such that when in operation on the HAP, the central panel is oriented or faces in a downward direction relative to the HAP. 

5. The system of claim 4, wherein the plurality of auxiliary panels is arranged such that when in operation on the HAP, the plurality of auxiliary panels is oriented at an angle offset from the downward direction relative to the HAP corresponding to a downward tilt.


9. The system of claim 1, wherein the central panel includes a planar surface on which the first set of antenna elements are arranged.
 
10. The system of claim 9, wherein the central panel is a ring. 

11. The system of claim 10, wherein the first set of antenna elements are arranged at regular intervals around the central panel. 



14. The system of claim 1, wherein the second set of antenna elements is a plurality of antenna elements arranged linearly along a given auxiliary panel of the plurality of auxiliary panels; and wherein each of the second sets of antenna elements has a clover-shape mounted parallel to the given auxiliary panel. 

15. The system of claim 1, wherein each of the plurality of auxiliary panels has a same configuration.
 
17. The system of claim 1, further comprising a gimbal configured to adjust an orientation of the central panel relative to the HAP and thereby steer a pointing direction of a beam formed by the first set of antenna elements. 

18. The system of claim 1, wherein the plurality of auxiliary panels is arranged such that when in operation on the HAP, the central panel is arranged below the auxiliary panels. 

19. The system of claim 1, further comprising the HAP. 

20. The system of claim 19, wherein the HAP includes a balloon. 







Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monir Vaghefi; Sayed Reza et al. (US 20190379432 A1), hereafter “Monir.”
	Consider claim 1. Monir discloses a system comprising an antenna system for a high-altitude platform (HAP), the antenna system including (see fig. 1, par. 0013; [0013] Given that HAPs have limited amounts of available power, one of the main advantages of various embodiments described herein is that a single antenna multi -panel array can be used to cover a large area): a central panel including a first set of antenna elements, the first set of antenna elements being configured to provide a first coverage area (see figs. 1, 7, pars. 0010 and 0031; [0010] … generating a first plurality of narrow directed beams covering a first plurality of cells, the ); a plurality of auxiliary panels arranged at an angular offset from the central panel, each auxiliary panel of the plurality of auxiliary panels including a second set of antenna elements (see fig. 7, pars. 0010 and 0031;  [0010] In general, in one aspect, the invention features a method of providing cellular coverage on the ground. The method involves: locating an antenna system above the earth, the antenna system comprising S phased array panels arranged about a common vertical axis, wherein each phased array panel of … and [0031] …FIG. 7 shows an example for an implementation of a HAP-based phased array antenna 10 that is constructed from six phased array panels 12a-f (hereinafter the panels are also generally referred to as panels 12). The panels 12, each of which includes a two-dimensional array of antenna elements (not shown in the figure), are arranged around a central, vertical axis 13 and conform to the sides of a truncated hexagonal pyramid…), the second set of antenna elements being configured to provide a second coverage area that reaches beyond the first coverage area (see fig. 9a, pars. 0033 and 0034; [0033] FIG. 9a shows an ). ); and one or more processors configured to adjust the first coverage area of the first set of antenna elements or the second coverage area of the second set of antenna elements (see pars. 0045 and 0052; [0045] Equipment in a HAP, such as a blimp, is basically identical to what is used in ground-based systems. Examples of the hardware that can be used to operate each of the panels in the phased array antenna systems described above are shown in FIGS. 13-16 and described below. And [0052] The amplitude and phase setting circuits A and P are used for changing the relative phase or ).
Consider claim 2 in view of claim 1 above. Monir further discloses wherein the one or more processors are configured to adjust the second coverage area of a given auxiliary panel of the plurality of auxiliary panels independent from other auxiliary panels in the plurality of auxiliary panels (see pars. 0042 and 0052).
Consider claim 3 in view of claim21 above. Monir further discloses wherein the one or more processors are configured to adjust a tilt of the given auxiliary panel (see pars. 0040 - 0042).
Consider claim 4 in view of claim 3 above. Monir further discloses wherein the one or more processors are configured to adjust the tilt of the given auxiliary panel 
Consider claim 5 in view of claim 3 above. Monir further discloses wherein the one or more processors are further configured to determine the tilt of the given auxiliary panel based on actual or predicted demand in a sector in range of the given auxiliary panel (see pars. 0042 - 0044).
Consider claim 6 in view of claim 1 above. Monir further discloses wherein the one or more processors are configured to steer the second set of antenna elements of a given auxiliary panel to narrow or widen the second coverage area of the given auxiliary panel (see par. 0031; … The size of each panel 12 is optimized based on the number of cells that are needed per side to avoid inter-beam interference. The down tilt of each side is optimized based on both the coverage and capacity requirements; a smaller down tilt provides larger coverage with lower capacity, while a larger down tilt provides smaller coverage with higher capacity).
Consider claim 7 in view of claim 6 above. Monir further discloses wherein the one or more processors are configured to control a feed board with a plurality of switches to steer the second set of antenna elements of the given auxiliary panel (see fig. 15, par. 0045).
Consider claim 8 in view of claim 6 above. Monir further discloses wherein the one or more processors are configured to steer a pointing direction or a width of the first coverage area of the central panel (see fig. 15, par. 0052).
claim 9 in view of claim 1 above. Monir further discloses wherein the central panel is arranged such that when in operation on the HAP, the central panel is oriented or faces in a downward direction relative to the HAP (see par. 0031).
Consider claim 10 in view of claim 9 above. Monir further discloses wherein the plurality of auxiliary panels is arranged such that when in operation on the HAP, the plurality of auxiliary panels is oriented at an angle offset from the downward direction relative to the HAP corresponding to a downward tilt (see par. 0031).
Consider claim 11 in view of claim 1 above. Monir further discloses wherein the central panel includes a planar surface on which the first set of antenna elements are arranged (see fig. 7, pars. 0031 and 0039).
Consider claim 12 in view of claim 11 above. Monir further discloses wherein the central panel is a ring (see fig. 9a, par. 0033).
Consider claim 13 in view of claim 12 above. Monir further discloses wherein the first set of antenna elements are arranged at regular intervals around the central panel (see fig. 7, par. 0031).
Consider claim 14 in view of claim 1 above. Monir further discloses wherein each of the second sets of antenna elements are arranged in a linear array on a respective one of the plurality of auxiliary panels (see fig. 7, pars. 0045 and 0050).
Consider claim 16 in view of claim 1 above. Monir further discloses wherein each of the plurality of auxiliary panels has a same configuration (see fig. 7, par. 0031).
Consider claim 18 in view of claim 1 above. Monir further discloses wherein the plurality of auxiliary panels are arranged such that when in operation on the HAP, the central panel is arranged below the auxiliary panels (see fig. 12, par. 0025).
claim 19 in view of claim 1 above. Monir further discloses comprising the HAP (see fig. 1, par. 0013).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Monir in view of SARKIS; Remi et al. (US 20180358683 A1), hereafter “SARKIS.”
	Consider claim 15 in view of claim 1 above. Monir discloses further discloses wherein the second set of antenna elements is a plurality of antenna elements arranged linearly along a given auxiliary panel of the plurality of auxiliary panels (see fig. 7, pars. 0045 and 0050).
Monir, however, does not particular refer to the following limitation taught by SARKIS, in the same field of endeavor; wherein each of the second sets of antenna elements has a clover-shape mounted parallel to the given auxiliary panel (see par. 0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Monir and have it include the teachings of SARKIS. The motivation would have been in order to achieve a desired coverage area (see par. 0045). 

14.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monir in view of Kay; Stanley Edward et al. (US 20180358683 A1), hereafter “Kay.”
	Consider claim 17. Monir discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Kay, in analogous 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Monir and have it include the teachings of Kay. The motivation would have been in order to facilitate the orientation of the panels (see pars. 0041 and 0054). 
Consider claim 20. Monir discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Kay, in analogous art; wherein the HAP includes a balloon (see fig. 1, par. 0034). The motivation would have been in order to provide a means for locating the HAP that is well-known in the art (see fig. 1, par. 0034).
Conclusion 
15.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Feria; Ying J. et al. (US 20180166779 A1) discloses at paragraph 4 a method for communicating via a phased array antenna system includes receiving, via a first planar phased array antenna fixedly attached to an aircraft, a first signal corresponding to a communication link.
	MUSSELMAN R L (US 20130035052 A1) discloses in the abstract a multiple antenna array elements system.
16.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
December 28, 2021